DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Liu” (US 2021/0044011). 
Claim 1: Liu discloses an antenna structure, comprising: 

a first antenna pattern 111 on the first surface of the dielectric layer, the first antenna pattern comprising a first radiation electrode (see Fig. 3); and 
a second antenna pattern 121 on the second surface of the dielectric layer, the second antenna pattern comprising a second radiation electrode [0085].

Claim 6: Liu discloses the antenna structure according to claim 1, wherein the first antenna pattern 111 and the second antenna pattern 121 overlap each other in a planar view [0084].

Claim 10: Liu discloses the antenna structure according to claim 1, further comprising: 
a first dummy electrode 112 (Fig. 3) formed on the first surface of the dielectric layer to be separated from the first antenna pattern 111 [0073]; and 
a second dummy electrode 122 formed on the second surface of the dielectric layer to be separated from the second antenna pattern 121 [0082].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above) in view of “Jong” (US 2019/0229413).

wherein a plurality of the first antenna patterns and a plurality of the second antenna patterns are alternately arranged in the planar view; 
wherein the first antenna pattern and the second antenna pattern are oriented in opposite directions in the planar view. 
Jong discloses wherein the first antenna pattern 321a (Fig. 3A) and the second antenna pattern 331a do not overlap each other in a planar view; 
wherein a plurality of the first antenna patterns 321 and a plurality of the second antenna patterns 331 are alternately arranged in the planar view; 
wherein the first antenna pattern and the second antenna pattern are oriented in opposite directions in the planar view (see Fig. 3A). 
Jong teaches [0088] “According to an embodiment, the first antenna array 321 may include first antennas 321a, 321b, 321c, and 321d, and the second antenna array 331 may include second antennas 331a, 331b, 331c, and 331d. The antenna arrays 321 and 331 may include a dual polarized antenna array or may include a single polarized antenna array. The case where the antenna arrays 321 and 331 include the single polarized antenna array is illustrated in FIG. 3A.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that wherein the first antenna pattern and the second antenna pattern do not overlap each other in a planar view, wherein a plurality of the first antenna patterns and a plurality of the second antenna patterns are alternately arranged in the planar view, wherein the first antenna pattern and the second antenna pattern are oriented in opposite directions in the planar view, in order to achieve desired antenna polarization.  

.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above). 
Claim 7: Liu discloses the antenna structure according to claim 6, further comprising an antenna driving integrated circuit (IC) chip 2 (Fig. 3). 
Liu fails to expressly teach the chip configured to implement a switching driving of the first antenna pattern and the second antenna pattern.
However, Liu teaches [0088] “As shown in FIG. 3, the plurality of antennas 10 in package are coupled to one chip 2, and the chip 2 sends and receives a same signal through the plurality of antennas 10 in package, so that the signal sent and received by the antennas 10 in package in the package structure 100 has comparatively high strength.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Liu’s invention to have the chip configured to implement a switching driving of the first antenna pattern and the second antenna pattern, in order to facilitate sending and receiving antenna signals using high strength. 

Claim 8: Liu discloses the antenna structure according to claim 6, wherein the second antenna pattern further comprises a second transmission line 17 (Fig. 3) connected to the second radiation electrode 121.
Liu fails to expressly teach the first antenna pattern further comprises a first transmission line connected to the first radiation electrode. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that the first antenna pattern further comprises a first transmission line connected to the first radiation electrode, in order to facilitate differential feed operation for communication diversity. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (cited above) in view of “Park” (US 2018/0048075)
Claim 11: Liu fails to expressly teach wherein the first radiation electrode and the second radiation electrode include a mesh structure.
Park discloses wherein the first radiation electrode 121 (left half of 120, Fig. 1) and the second radiation electrode 121 (right half of 120) include a mesh structure. 
Park teaches [0049] “The mesh grid radiating body may be configured by arranging a plurality of patches 121 and vias 123 in a net form.” 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that wherein the first radiation electrode and the second radiation electrode include a mesh structure, in order to provide a higher data transmission rate (Park: abstract). 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Park as applied to claim 11 above, and further in view of “Ryu” (US 2020/0251814). 

Ryu discloses wherein the first dummy electrode 134 (Fig. 4) and the second dummy electrode 136 include a mesh structure [0066]. 
Ryu teaches [0074] “The dummy mesh pattern 130 may include cut regions C1 so that the dummy mesh pattern 130 may be substantially provided as an insulator. Accordingly, optical properties of the film antenna may be improved while suppressing signal interference to the adjacent radiation pattern 110.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liu’s invention such that wherein the first dummy electrode and the second dummy electrode include a mesh structure, in order to suppress signal interference, thereby improving antenna efficiency.  

Allowable Subject Matter
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (US 2020/0201470)
Kim (US 2020/0227835)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845